


Exhibit 10.29

 

September 16, 2011

 

REVISED October 3, 2011

 

Helena Wong

1800 N Oak Street

Apt. 907

Arlington, VA 22209

 

Dear Helena,

 

This letter will serve as confirmation that your employment with Rosetta Stone
Ltd. (the “Company”) is being terminated.  Set forth in this letter and the
attached Legal Release (Exhibit A) (collectively, the “Agreement”) is the
complete agreement between you and the Company regarding the terms of your
separation from employment.

 

Separation Date

 

Your employment with the Company will terminate at the close of business on
October 17, 2011 (your “Separation Date”).  The Company, in its sole discretion,
reserves the right to change your Separation Date, but you will be notified in
writing of any such change.

 

Vacation

 

On the next regularly scheduled pay date following your Separation Date, or
sooner if required by law, you will receive a check for all unpaid wages and, if
applicable, any unused vacation or paid time off which has accrued to your
account pursuant to Company policies through your Separation Date (i.e. 131.94
hours), less applicable deductions and withholdings.

 

Health Benefits

 

If you or your covered dependents are covered under the Company’s group health
insurance (medical, dental, and/or vision), that coverage will continue through
the end of the month in which your Separation Date occurs or until such coverage
terminates in accordance with the terms of the governing plan documents. 
Following your Separation Date, you will receive separate information regarding
your rights under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
to continue your group coverage after your Separation Date for yourself and any
covered dependents, as applicable.  This information will describe the
rules related to continuation of coverage under COBRA, the cost for you or your
covered dependents to continue coverage, and a COBRA election form.

 

Separation Agreement and Release

 

1

--------------------------------------------------------------------------------


 

Life Insurance

 

Your Company-paid life insurance will continue through the end of the month in
which your Separation Date occurs.  You may have the right to elect to convert
your life insurance into individual policies pursuant to applicable law and the
terms of the life insurance policy.

 

Retirement Plan

 

You will retain your vested benefits, if any, under any applicable qualified
retirement plans of the Company, as determined under the terms of the governing
plan documents.

 

Additional Benefit Information

 

Except as specifically set forth in this Agreement or required by applicable
law, as of your Separation Date, you shall cease to participate in all employee
benefit plans, policies, and practices provided by the Company, and you shall
not be entitled to any other compensation and/or benefits other than as set
forth in this Agreement.

 

Company Property and Continuing Obligations to the Company

 

Prior to your departure on your last day worked, you must return to your
department manager all the Company property in your possession, including, but
not limited to, your identification badge, keys, computers, corporate credit
cards, telephones, parking permits and the original and all copies of any
written, recorded, or computer readable information about Company practices,
procedures, trade secrets, customer lists or product marketing associated with
the Company’s business and any other information deemed proprietary or
confidential in accordance with Company policies or your Executive Employment
Agreement dated January 25, 2011 (the “Employment Agreement”).   By signing this
Agreement, you represent that you have returned all Company confidential or
proprietary information in your possession and that you took all reasonable
steps to protect the confidentiality of such Company information during your
employment. You agree that you are bound by (a) all the terms of the Company’s
Code of Ethics and Business Conduct through your Separation Date and (b) your
Employment Agreement, which remains in full force and effect after your
Separation Date, and includes, among other obligations, the continuing duty not
to disclose confidential and proprietary information after your Separation Date
and the continuing duty not to compete with the Company or its affiliates or
solicit its or its subsidiaries or affiliates employees or customers within the
parameters detailed in your Employment Agreement.

 

Severance Benefits

 

In addition, under the terms and conditions as detailed below, the Company will
provide you additional payments and benefits, which you acknowledge are payments
and benefits to which you are otherwise not entitled, if you sign and submit
this Agreement (within the required time period described in the “Decision
Period” section below) and do not thereafter revoke it.  Please carefully read
and consider the provisions of this Agreement.  If you do not sign this
Agreement within the required time period, or if you later revoke this
Agreement, you will not receive the additional payments and benefits described
below. The release contained in Exhibit A hereto is an integral part of this
Agreement.  For purposes of clarity, you should understand that the payments and
benefits provided under this Agreement are contingent upon executing of a
release in the form of Exhibit A.

 

2

--------------------------------------------------------------------------------


 

In exchange for your timely execution of this Agreement, and allowing such
Agreement to become effective without thereafter revoking it (which includes
executing and not revoking the release contained in Exhibit A), the Company will
provide you the following (the “Severance Benefits”):

 

·                  The Company will provide you with a lump sum payment of
$300,000.00 which is equal to approximately twelve (12) months of your current
regular base pay (the “Severance Payment”).  The Severance Payment will be
reduced by required withholdings and deductions.  In addition, to the extent
allowed under the law, the Severance Payment will be further reduced by any
amount that you are obligated to pay to (1) the Company pursuant to any relevant
Company policy and/or (2) to any third party pursuant to the terms of the
Company Corporate Card Program, if applicable.   Your Severance Payment will be
paid to you in a lump sum no later than January 31, 2012, provided that you
signed this Agreement (including Exhibit A) and did not revoke it.  As your
active service as an employee will end on your Separation Date, this payment is
not eligible for deferrals in the Company’s 401(k) plan.

 

·                  The company will provide you relocation assistance from
Arlington, VA (“VA”), to New York, NY (“NY”), as follows:

 

·                  Reimbursement for breakage of your car lease up to a maximum
$7,500.00 upon receiving applicable receipts, or proof of payment, no later than
October 31, 2011.

 

·                  Reimbursement for a limited shipment of personal items, from
VA to NY, upon receiving the Company’s prior approval of costs prior to any
arrangement for shipment, and, upon receiving applicable receipts or proof of
payment no later than October 31, 2011.

 

·                  Arranging and purchasing 14 days in advance of departure a
one-way economy class plane ticket, from VA to NY, scheduled no later than
October 17, 2011.

 

·                  The Company will provide you with a lump sum payment of
$1,260, which is equal to 12 months of the basic life insurance and AD&D premium
applicable to Executive’s basic life insurance coverage immediately prior to the
Separation Date.  It will be paid within 30 days after your Separation Date. 
You may at your option convert your basic life insurance coverage to an
individual policy after the Separation Date by completing the forms required by
the Company for this purpose.

 

·                  The Company will pay, when due and payable under the Annual
Bonus plan, the pro rata portion, if any, of your Annual Bonus earned up until
such Separation Date within 30 days of the date the Company pays annual bonuses,
if any, under the 2011 Rosetta Stone Executive Bonus Plan.

 

·                  The Company shall provide the services of a professional
outplacement and counseling firm, as designated by the Company, for twelve (12)
months to assist you in securing other employment following your Separation
Date. If you do not wish to utilize the services of the outplacement firm as
designated by the Company, you may exercise the option to receive a lump sum
payment of $8,500.00 less applicable deductions and withholdings, within 30 days
after your Separation Date, provided that you have informed the Company of your
choice no later than on your Separation Date.

 

3

--------------------------------------------------------------------------------


 

·                  Upon separation you will have the opportunity to continue
your current health benefits coverage under Company’s group health plans through
COBRA.  If you timely elect to enroll to continue such coverage under COBRA, the
Company shall pay for up to twelve (12) months, on an after tax basis, for the
portion of your COBRA premiums for such coverage that exceeds the amount that
you would have incurred in premiums for coverage under the Company’s health plan
if then employed by the Company.  Following the twelve (12) months of coverage,
you will be responsible for all future premium payments should you wish to
continue your COBRA coverage.    However, if you or your spouse becomes eligible
for group health coverage sponsored by another employer or for any other reason
your COBRA coverage terminates, the Company shall not be obligated to pay any
portion of the premiums provided hereunder for periods after you become eligible
for such other coverage or your COBRA coverage terminates.

 

You will not be permitted to specify the taxable year in which payments
described in this Agreement are made to you.  The payments and other benefits
set forth in this Agreement are being offered solely in consideration for your
timely execution of this Agreement (including a release of all claims against
the Company in Exhibit A) without revoking it.  The payments made to you
pursuant to this Agreement are not an admission of any wrongdoing by the
Company.

 

Decision Period

 

Pursuant to the Older Workers Benefit Protection Act of 1990 (“OWBPA”), you are
advised:  (1) to consult an attorney regarding this Agreement before executing
the Agreement; (2) that you are waiving rights or claims which may be waived by
law in exchange for consideration which is not otherwise due to you; (3) that
rights or claims, including those arising under the Age Discrimination in
Employment Act of 1967 (ADEA), that may arise after the date this Agreement is
executed, are not waived; (4) that you have twenty one (21) days from your
Separation Date in which to sign and return the Agreement, although you may, at
your discretion, knowingly and voluntarily, sign and return the Agreement at any
earlier time after your Separation Date; (5) that at any time within seven
(7) days after executing this Agreement, you may revoke the Agreement; and
(6) that this Agreement is not enforceable until the revocation period has
passed without a revocation.  You acknowledge that by signing this Agreement,
you are giving up claims and rights under the Age Discrimination in Employment
Act of 1967 as amended, as described above.

 

To revoke, you must send a written statement of revocation delivered by
certified mail to Rosetta Stone, Attn: Laurie Iannamico.  The revocation must be
received no later than 5:00 p.m. Eastern on the seventh calendar day following
the date you sign this Agreement.  If you do not so revoke, the eighth day
following your acceptance will be the “Effective Date” of this Agreement.  If
you have not returned the executed Agreement within the time permitted, then the
Company’s offer will expire by its own terms at the conclusion of the time
permitted.

 

4

--------------------------------------------------------------------------------


 

To accept the Agreement, you must sign below on or after your Separation Date
(but no later than the deadlines stated above) and return one entire copy to:

 

Laurie Iannamico

135 W. Market St.

Harrisonburg, Virginia 22801 (An extra copy for your files is enclosed.)

 

This letter constitutes the entire agreement between you and Rosetta Stone with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous oral or written representations, understandings, agreements or
communications between you and the Company concerning those subject matters.

 

This letter in no way changes the “at-will” nature of your employment with
Rosetta Stone.  Please contact me or Human Resources with any questions you may
have.

 

 

Best regards,

ROSETTA STONE LTD.

 

 

By:

Michaela Oliver, SVP Human Resources

 

By signing this Agreement, I acknowledge that:  I have had the opportunity to
review this Agreement carefully with legal or other personal advisors of my own
choice; I have been advised to consult with an attorney regarding the legal
effect of this Agreement; I understand that by signing this Agreement I am
releasing the Company of all claims against it; I have read this Agreement and
understand its terms; I have been given a reasonable period of time to consider
its terms and effect and to ask any questions I may have; I voluntarily agree to
the terms of this Agreement.

 

Note:  Do not sign this Agreement until your Separation Date.

 

 

Name:

/s/ Helena Wong

 

Date:

11/3/2011

 

Helena Wong

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receipt Acknowledged:

 

 

 

 

 

 

 

 

 

/s/ Laurie Iannamico

 

Date:

11/3/2011

 

Laurie Iannamico

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Release of Claims

 

Legal Release

 

This Legal Release (this “Agreement” or “Release”) is between Rosetta Stone Ltd.
(the “Company”) and Helena Wong (“Executive”) (each a “Party,” and together, the
“Parties”). For purposes of this Agreement “Effective Date” shall mean the date
on which Executive signs this Agreement.

 

Recitals

 

A.                                   Executive and the Company are parties to a
Separation Agreement to which this Release is appended as Exhibit A (the
“Separation Agreement”).

 

B.                                     Executive wishes to receive the Severance
Benefit described in the Separation Agreement.

 

C.                                     Executive and the Company wish to
resolve, except as specifically set forth herein, all claims between them
arising from or relating to any act or omission predating the Separation Date
defined below.

 

Agreement

 

The Parties agree as follows:

 

1.                                       Confirmation of Severance Benefit
Obligation. The Company shall pay or provide to Executive the entire Severance
Benefit, as, when and on the terms and conditions specified in the Separation
Agreement.

 

2.                                       Legal Releases

 

(a)                                  Executive, on behalf of Executive and
Executive’s heirs, personal representatives and assigns, and any other person or
entity that could or might act on behalf of Executive, including, without
limitation, Executive’s counsel (all of whom are collectively referred to as
“Executive Releasers”), hereby fully and forever releases and discharges the
Company, its present and future affiliates and subsidiaries, and each of their
past, present and future officers, directors, employees, shareholders,
independent contractors, attorneys, insurers and any and all other persons or
entities that are now or may become liable to any Releaser due to any Executive
Releasee’s act or omission, (all of whom are collectively referred to as
“Executive Releasees”) of and from any and all actions, causes of action,
claims, demands, costs and expenses, including attorneys’ fees, of every kind
and nature whatsoever, in law or in equity, whether now known or unknown, that
Executive Releasers, or any person acting under any of them, may now have, or
claim at any future time to have, based in whole or in part upon any act or
omission occurring on or before the Effective Date, without regard to present
actual knowledge of such acts or omissions, including specifically, but not by
way of limitation, matters which may arise at common law, such as breach of
contract, express or implied, promissory estoppel, wrongful discharge, tortious
interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and any civil
rights law of any state or other governmental body; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in this Agreement, the
release set forth in this Section shall not extend to: (i) any rights arising
under this Agreement; (ii) any vested

 

6

--------------------------------------------------------------------------------


 

rights under any pension, retirement, profit sharing or similar plan; or
(iii) Executive’s rights, if any, to indemnification, and/or defense under any
Company certificate of incorporation, bylaw and/or policy or procedure, or under
any insurance contract or any indemnification agreement with the Company, in
connection with Executive’s acts and omissions within the course and scope of
Executive’s employment with the Company.  Executive hereby warrants that
Executive has not assigned or transferred to any person any portion of any claim
which is released, waived and discharged above. Executive further states and
agrees that Executive has not experienced any illness, injury, or disability
that is compensable or recoverable under the worker’s compensation laws of any
state that was not reported to the Company by Executive before the Effective
Date, and Executive agrees not to not file a worker’s compensation claim
asserting the existence of any such previously undisclosed illness, injury, or
disability. Executive has specifically consulted with counsel with respect to
the agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Agreement
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Agreement.

 

(b)                                 The Company, for itself, its affiliates, and
any other person or entity that could or might act on behalf of it including,
without limitation, its attorneys (all of whom are collectively referred to as
“Company Releasers”), hereby fully and forever release and discharge Executive,
Executive’s heirs, representatives, assigns, attorneys, and any and all other
persons or entities that are now or may become liable to any Company Releaser on
account of Executive’s employment with the Company or separation therefrom (all
of whom are collectively referred to as “Company Releasees”) of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that the Company Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission relating to Employee’s employment with
the Company or separation therefrom, without regard to present actual knowledge
of such acts or omissions; PROVIDED, HOWEVER, that notwithstanding the foregoing
or anything else contained in this Agreement, the release set forth in this
Section shall not extend to: (i) any rights arising under this Agreement; (ii) a
breach of fiduciary duty or other misconduct that renders Executive ineligible
for indemnification by the Company under applicable law, or any right of
recovery by the Company for Executive’s breach of fiduciary duty or misconduct
in her capacity as a director of the Company under applicable law; or (iii) any
claim or claims that the Company may have against Executive as of the Effective
Date of which the Company is not aware as of the Effective Date because of
willful concealment by Executive.  The Company understands and agrees that by
signing this Agreement, it is giving up its right to bring any legal claim
against Executive concerning, directly or indirectly, Executive’s employment
relationship with the Company.  The Company agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of
Executive, to include all actual or potential legal claims that the Company may
have against Executive relating to Employee’s employment with the Company or
separation therefrom, except as specifically provided otherwise in this
Agreement.

 

(c)                                  In order to provide a full and complete
release, each of the Parties understands and agrees that this Release is
intended to include all claims, if any, covered under this Paragraph 2 that such
Party may have and not now know or suspect to exist in her or its favor against
any other Party and that this Release extinguishes such claims.  Thus, each of
the Parties expressly waives all rights under any statute or

 

7

--------------------------------------------------------------------------------


 

common law principle in any jurisdiction that provides, in effect, that a
general release does not extend to claims which the releasing party does not
know or suspect to exist in her favor at the time of executing the release,
which if known by her must have materially affected her settlement with the
party being released.

 

(d)                                 Executive acknowledges that she consulted
with an attorney of her choosing before signing this the Separation Agreement
and this Release, and that the Company provided her with no fewer than
twenty-one (21) days during which to consider the provisions of the Separation
Agreement and this Release and, specifically the release set forth at Paragraph
2(a), above, although Executive may sign and return the Release sooner if she so
chooses.  Executive further acknowledges that she has the right to revoke this
Release for a period of seven (7) days after signing it and that this Release
shall not become effective until such seven (7)-day period has expired.
Executive acknowledges and agrees that if she wishes to revoke this Release, she
must do so in writing, and that such revocation must be signed by Executive and
received by the Company in care of the Chair of the Board of Directors no later
than 5 p.m. (Eastern Time) on the seventh (7th) day after Executive has signed
this Release. Executive acknowledges and agrees that, in the event that she
revokes this Release, she shall have no right to receive the Severance Benefit.
Executive represents that she has read this Release, including the release set
forth in Paragraph 2(a), above, affirms that this Release and the Separation
Agreement provide her with benefits to which she would not otherwise be
entitled, and understands its terms and that she enters into this Release
freely, voluntarily, and without coercion.

 

3.                                       Executive acknowledges that she has
received all compensation to which she is entitled for her work up to her last
day of employment with the Company, and that she is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the Severance Benefit.

 

4.                                       Executive agrees that the only thing of
value that she will receive by signing this Release is the Severance Benefit.

 

5.                                       The Parties agree that their respective
rights and obligations under the Separation Agreement and the Executive
Employment Agreement shall survive the execution of this Release.

 

6.                                       The parties understand and agree that
this Agreement shall not be construed as an admission of liability on the part
of any person or entity, liability being expressly denied.

 

7.                                       Executive represents and warrants to
the Company that, prior to the Effective Date, Executive did not disclose to any
person, other than to Executive’s spouse, tax advisor and counsel, the terms of
this Agreement or the circumstances under which the matter that is the subject
of this Agreement has been resolved.  After the Effective Date, neither
Executive, counsel for Executive, nor any other person under Executive’s control
shall disclose any term of this Agreement or the circumstances of Executive’s
separation from the Company, except that Executive may disclose such information
to Executive’s spouse, or as required by subpoena or court order, or to an
attorney or accountant to the extent necessary to obtain professional advice. 
Executive shall not be entitled to rely upon the foregoing exception for
disclosures pursuant to subpoena or court order unless Executive has given the
Company written notice, within three business days following service of the
subpoena or court order.

 

8.                                       Executive covenants never to disparage
or speak ill of the Company or any the Company product or service, or of any
past or present employee, officer or director of the Company, nor shall
Executive at any time harass or behave unprofessionally toward any past, present
or future the Company employee, officer or director.

 

8

--------------------------------------------------------------------------------


 

9.                                       Executive acknowledges that because of
Executive’s position with the Company, Executive may possess information that
may be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Executive was involved during
Executive’s employment with the Company, or that concern matters of which
Executive has information or knowledge (collectively, a “Proceeding”). Executive
agrees that Executive shall testify truthfully in connection with any such
Proceeding, shall cooperate with the Company in connection with every such
Proceeding, and that Executive’s duty of cooperation shall include an obligation
to meet with the Company representatives and/or counsel concerning all such
Proceedings for such purposes, and at such times and places, as the Company
reasonably requests, and to appear for deposition and/or testimony upon the
Company’s request and without a subpoena.  The Company shall reimburse Executive
for reasonable out-of-pocket expenses that Executive incurs in honoring
Executive’s obligation of cooperation under this Section 9.

 

10.                                 Miscellaneous Terms and Conditions

 

(a)                                  Each party understands and agrees that
Executive or it assumes all risk that the facts or law may be, or become,
different than the facts or law as believed by the party at the time Executive
or it executes this Agreement.  Executive and the Company acknowledge that their
relationship precludes any affirmative obligation of disclosure, and expressly
disclaim all reliance upon information supplied or concealed by the adverse
party or its counsel in connection with the negotiation and/or execution of this
Agreement.

 

(b)                                 The parties warrant and represent that they
have been offered no promise or inducement except as expressly provided in this
Agreement, and that this Agreement is not in violation of or in conflict with
any other agreement of either party.

 

(c)                                  All covenants and warranties contained in
this Agreement are contractual and shall survive the closing of this Agreement.

 

(d)                                 Successors and Assigns. This Agreement shall
be binding in all respects upon, and shall inure to the benefit of, the parties’
heirs, successors and assigns.

 

(e)                                  Governing Law; Jurisdiction. All questions
or disputes concerning this Agreement and the exhibits hereto will be governed
by and construed in accordance with the internal laws of the Commonwealth of
Virginia, without giving effect to any choice of law or conflict of law
provision or rule (whether of the Commonwealth of Virginia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Virginia.  The parties hereby: (i) submit to the
non-exclusive jurisdiction of any state or federal court sitting in the
Commonwealth of Virginia in any action or proceeding arising out of or relating
to this Agreement; and (ii) agree that all claims in respect of such action or
proceeding may be heard or determined in any such court. Each party hereby
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought. The parties hereby agree that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law..

 

(f)                                    Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
Notwithstanding the foregoing, if Section 2(a), above, is declared void or
unenforceable, then this Agreement shall be null and void and both parties shall
be restored to the positions that they occupied before the Agreement’s execution
(meaning that, among other things, all sums paid by the Company pursuant to
Section 1,

 

9

--------------------------------------------------------------------------------


 

above, shall be immediately refunded to the Company); provided that in such
circumstances this Agreement and the facts and circumstances relating to its
execution shall be inadmissible in any later proceeding between the parties, and
the statutes of limitations applicable to claims asserted in the proceeding
shall be deemed to have been tolled for the period between the Effective Date
and 10 days after the date on which Section 2(a) is declared unenforceable.

 

(g)                                 This Agreement constitutes the entire
agreement of the parties and a complete merger of prior negotiations and
agreements.

 

(h)                                 This Agreement shall not be modified except
in a writing signed by the parties.

 

(i)                                     Waiver.  No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be an estoppel
against the enforcement of any provision of this Agreement, except by a writing
signed by the party charged with the waiver or estoppel.  No waiver of any
breach of this Agreement shall be deemed a waiver of any later breach of the
same provision or any other provision of this Agreement.

 

(j)                                     Headings are intended solely as a
convenience and shall not control the meaning or interpretation of any provision
of this Agreement.

 

(k)                                  Pronouns contained in this Agreement shall
apply equally to the feminine, neuter and masculine genders.  The singular shall
include the plural, and the plural shall include the singular.

 

(l)                                     Each party shall promptly execute,
acknowledge and deliver any additional document or agreement that the other
party reasonably believes is necessary to carry out the purpose or effect of
this Agreement.

 

(m)                               Any party contesting the validity or
enforceability of any term of this Agreement shall be required to prove by clear
and convincing evidence fraud, concealment, failure to disclose material
information, unconscionability, misrepresentation or mistake of fact or law.

 

(n)                                 The parties acknowledge that they have
reviewed this Agreement in its entirety and have had a full and fair opportunity
to negotiate its terms and to consult with counsel of their own choosing
concerning the meaning and effect of this Agreement.  Each party therefore
waives all applicable rules of construction that any provision of this Agreement
should be construed against its drafter, and agrees that all provisions of the
agreement shall be construed as a whole, according to the fair meaning of the
language used.

 

(o)                                 Every dispute arising from or relating to
this Agreement shall be tried only in the state or federal courts situated in
the Commonwealth of Virginia.  The parties consent to venue in those courts, and
agree that those courts shall have personal jurisdiction over them in, and
subject matter jurisdiction concerning, any such action.

 

(p)                                 In any action relating to or arising from
this Agreement, or involving its application, the party substantially prevailing
shall recover from the other party the expenses incurred by the prevailing party
in connection with the action, including court costs and reasonable attorneys’
fees.

 

(q)                                 This Agreement may be executed in
counterparts, or by copies transmitted by telecopier, all of which shall be
given the same force and effect as the original.

 

10

--------------------------------------------------------------------------------


 

ROSETTA STONE LTD.

 

 

 

 

 

 

By:

/s/ Michaela Oliver

 

Michaela Oliver, SVP Human Resources

 

 

 

 

 

Date:

11/3/2011

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Helena Wong

 

Helena Wong

 

 

 

                                               

Date:

11/3/2011

 

 

11

--------------------------------------------------------------------------------
